Title: To Benjamin Franklin from Dumas, 8 June 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La Haie 8e. Juin 1780.
Mr. Van de Perre, Directr. de la Compe. des Indes or. pour la Zélande, & en société de Commerce avec Mr. Meyners, m’a parlé plusieurs fois de l’affaire du Vaisseau, tant chez moi que chez lui à l’Hôtel des Indes. Enfin sur le billet, dont ci-joint copie, j’ai été lui protester que je ne pouvois rien de plus que ce que j’avois déjà écrit, n’ayant aucun pouvoir. Il m’a avoué alors, que le Billet étoit pour que je vous en fisse parvenir copie, Monsieur, avec la substance de la Lettre de son Patron de Navire, que j’avois déjà préparé; ajoutant confidemment, que le Premier Noble de Zélande lui avoit conseillé de faire cette démarche auprès de vous par mon canal, pour éviter un éclat désagréable à la Rep. & aux Etats-Unis, s’il étoit obligé de faire réclamer le navire en Angleterre en s’adressant pour cet effet à L.H.P; & que la Cour d’Angleterre, en ce cas, ne demanderoit pas mieux que de renvoyer les réclamants à ceux par qui la prise s’est faite. Il a tout lieu d’espérer, que sans cet éclat, qui gâteroit l’affaire, le vaisseau &c. sera relaché à Antigue sur la foi des papiers, qui sont en ordre & authentiques: en ce cas, il n’importunera pas les Etats-Unis pour la répétition des fraix; il se consolera généreusement de ce dommage. Mais si, contre son attente, le bâtiment n’étoit pas restitué à Antigue, il s’attendra à la Justice des Etats-Unis pour ravoir ce qui lui appartient.
Il me charge donc de demander à V. Exce., comment il doit se conduire? Doit-il s’adresser à Leurs H.P., & par-là à la Cour d’Angleterre? ou non? Quelle est l’alternative, Monsieur, que Vous lui conseillez, comme la meilleure, & pour les Etats-Unis, & pour lui?
Ayez la bonté, Monsieur, de ne parler d’aucune autre chose dans la réponse que vous me ferez là-dessus, afin que je puisse la produire au besoin à Mr. Van de Perre, à qui j’ai dû promettre d’envoyer copie de la dite réponse en Zélande dès que je l’aurai reçue.
Je suis avec un très-grand respect, Monsieur, De V. Exc. le très-humble & très-obéissant serviteur
Dumas
Passy à Son Exce. M. Franklin
 
Notations in different hands: Mr. Dumas to B. F. and Mr. Van de Perre to Mr. Dumas June 7. 1780 / June 8. 80
